Case 2:20-cv-02874-AB-SK Document 67 Filed 10/09/20 Page 1 of 3 Page ID #:773




 1   PAUL B. BEACH, State Bar No. 166265
     pbeach@lbaclaw.com
 2   JIN S. CHOI, State Bar No. 180270
     jchoi@lbaclaw.com
 3   LAWRENCE BEACH ALLEN & CHOI, PC
     100 West Broadway, Suite 1200
 4   Glendale, California 91210-1219
     Telephone No. (818) 545-1925
 5   Facsimile No. (818) 545-1937
 6   Attorneys for Defendants
     County of Los Angeles, Sheriff Alex Villanueva, and Barbara Ferrer
 7
 8                         UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
10
11       ADAM BRANDY, an individual;           )   Case No. 2:20-cv-02874-AB-SK
         et al.,                               )
12                                             )   Honorable André Birotte, Jr.
                     Plaintiffs,               )
13                                             )   DEFENDANTS COUNTY OF
               vs.                             )   LOS ANGELES, SHERIFF ALEX
14                                             )   VILLANUEVA AND BARBARA
         ALEX VILLANUEVA, in his               )   FERRER’S SUPPLEMENTAL
15       official capacity as Sheriff of Los   )   REQUEST FOR JUDICIAL
         Angeles County, California, and in    )   NOTICE IN SUPPORT OF
16       his capacity as the Director of       )   THEIR MOTION FOR
         Emergency Operations; et al.,         )   JUDGMENT ON THE
17                                             )   PLEADINGS; EXHIBIT IN
                                               )   SUPPORT THEREOF
18                   Defendants.               )
                                               )
19                                             )
                                               )
20                                             )   Date: N/A1
                                               )   Time: N/A
21                                             )
                                               )
22                                             )
                                               )
23                                             )
                                               )
24                                             )
                                               )
25
26
27   1
      On October 1, 2020, the Court issued an order taking Defendants’ Motion for
28   Judgment on the Pleadings (ECF No. 56) off the motion calendar and under
     submission. (ECF No. 66.)

                                               1
Case 2:20-cv-02874-AB-SK Document 67 Filed 10/09/20 Page 2 of 3 Page ID #:774




 1         TO THE HONORABLE COURT AND TO ALL INTERESTED PARTIES
 2   AND THEIR ATTORNEYS OF RECORD:
 3         In support of their Motion for Judgment on the Pleadings (ECF No. 56) and
 4   Reply to Plaintiffs’ Opposition to Motion for Judgment on the Pleadings (ECF No.
 5   63), Defendants County of Los Angeles, Sheriff Alex Villanueva and Barbara Ferrer
 6   hereby respectfully request that the Court take judicial notice of the County of
 7   Los Angeles Department of Public Health Order of the Health Officer –
 8   REOPENING SAFER AT WORK AND IN THE COMMUNITY FOR CONTROL
 9   OF COVID-19 BLUEPRINT FOR AS SAFER ECONOMY-TIER 1 Revised Order
10   Issued: October 6, 2020, a true and correct copy of which is attached hereto as
11   Exhibit 12.
12         Under Rule 201 of the Federal Rules of Evidence, the Court may take
13   judicial notice of any matter “not subject to reasonable dispute in that it is either
14   (1) generally known within the territorial jurisdiction of the trial court or (2)
15   capable of accurate and ready determination by resort to sources who accuracy
16   cannot reasonably be questioned.” Fed. R. Evid. 201(b).
17         Judicial notice of information published on government websites, such as
18   COVID-19 related information published on publicly available web pages of the
19   websites of the Centers for Disease Control and the County of Los Angeles is
20   proper under FRCP Rule 201. See Uribe v. Perez, 2020 WL 131858, at *4 (C.D.
21   Cal. Mar. 3, 2020), report and recommendation adopted (C.D. Cal. Mar. 20,
22   2020) 2020 WL 1317727 (granting the request for judicial notice of three publicly
23   available Centers for Disease Control web pages identifying “‘key facts’,
24   according to the CDC, about who may contract norovirus, the number infected
25   each year, how norovirus spreads, tips for prevention, and treatment of
26   norovirus.”); McGhee v. City of Flagstaff, 2020 WL 2309881, at *2-4 (D. Ariz.,
27   May 8, 2020) (taking judicial notice of COVID-19 related guidance published by
28   the CDC, available on government websites, including information “on the


                                                2
Case 2:20-cv-02874-AB-SK Document 67 Filed 10/09/20 Page 3 of 3 Page ID #:775




 1   manner and speed at which the virus is spreading”); Glenn v. B & R Plastics, Inc.,
 2   326 F.Supp.3d 1044, 1068 (D. Idaho, July 16, 2018) (“it is proper to
 3   take judicial notice of information from a federal agency, such as the CDC, under
 4   [FRCP] Rule 201 … as facts from a governmental agency that are not subject to
 5   reasonable dispute”); Gent v. CUNA Mut. Ins. Soc'y, 611 F.3d 79, 84 n.5 (1st Cir.
 6   2010) (taking judicial notice of records on the CDC’s website).
 7
 8              Item For Which Judicial Notice Is Requested Pursuant to
 9                      Federal Rules of Civil Procedure, Rule 201
10
11    Exhibit                 Description of Document/Record/Website
      No.
12      12    Reopening Safer At Work And In The Community For Control Of
13            COVID-19 Blueprint for a Safer Economy – Tier 1, Revised Order
              Issued: October 6, 2020; and published at
14
              http://publichealth.lacounty.gov/media/coronavirus/
15
16
17
18   Dated: October 9, 2020                LAWRENCE BEACH ALLEN & CHOI, PC
19
20                                         By           /s/ Jin S. Choi             _
21                                               Jin S. Choi
                                                 Attorneys Defendants County of Los
22
                                                 Angeles, Sheriff Alex Villanueva,
23                                               and Barbara Ferrer
24
25
26
27
28


                                             3
